DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/4/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 2/4/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2014150003 A) in view of Hotta (JP 2007128752 A) and Niimi (JP 2009004266 A)
Regarding claim 1; Naito discloses a  fuel cell system (10) comprising: a cell stack body (13) comprising a plurality of power generation cells (12) stacked together in a stacking direction, the power generation cells (12) each including a membrane electrode assembly (20) and separators (22, 24); and a terminal plate (14a, 14b) provided at an end of the cell stack body in the stacking direction, a power output unit (50a, 50b) configured to collect electrical energy generated in the power generation cell to an outside being electrically connected to the terminal plates (14a, 14b).
 Naito teaches that the power output unit (50a, 50b) is electrically connected to an external connector (60a, 60b) through a joint part and the joint part comprises a tightening member (58a, 58b) configured to tighten the power output unit (50a, 50b) and the external connector (60a, 60b) together by screw tightening and a cover (66a, 66b) 
Naito does not teach an outer case to cover the cell stack. Naito teaches mounting the power output unit on the end plate but not on the outer case and not providing the cover from below the tightening member. 
However, Hotta teaches a fuel cell stack (1) comprising a stack body (3) housed in an outer casing (5, 5a, 5b, 5c, 10a, 10b). Hotta further teaches that the power output unit (20, 25) is mounted on the outer casing [Fig. 1-2; paragraph 0013-0025]. Niimi teaches a fuel cell stack (20) comprising a plurality of fuel cells (22) housed in a case (10). Niimi teaches a mounting structure (30) comprising a tightening member (82) and a cover (70/90) which is configured to cover the tightening member (82) from below [Fig. 1-2 and 8-9; paragraph 0012, 0020-0024; 0036-0038]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing outer case in order to protect the fuel cell stack from external damage

Regarding claim 2; Naito/Hotta in combination, teaches that the external connector (60a, 60b) is positioned outside the outer case, and the joint part comprises a tightening member (58a, 58b) configured to tighten the power output unit (50a, 50b) and the external connector (60a, 60b) together by screw tightening and a cover (66a, 66b) configured to cover a screw tightening part of the tightening member [Naito: Fig. 1-3; Hotta: Fig. 1-2].


Regarding claim 8; Naito/Niimi teaches the tightening member comprises a nut fixed to the power output unit; and a bolt screwed with the nut to tighten the external connector [Naito: Fig. 1-3; Niimi: Fig. 1-2, 8-9].

Allowable Subject Matter
9.	Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: the prior art of record does not anticipate or suggest or render obvious the fuel cell system with the combination of structural element as claimed, including the power output unit comprising an extension part extending in the stacking direction from an end side of the cell stack body toward an inside in the stacking direction of the cell stack body, and the cover having an engagement part configured to engage both sides of the extension part in a width direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723